Citation Nr: 0030568	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of an evaluation of 50 percent 
for anxiety neurosis.

2.  Entitlement to an evaluation in excess of 50 percent for 
anxiety neurosis.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from September 1991 and 
November 1995 rating decisions of the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Cleveland, Ohio 
(hereinafter RO).  By a decision dated May 28, 1999, the 
Board denied the veteran's claims of entitlement to 
restoration of an evaluation of 50 percent for anxiety 
neurosis, entitlement to an evaluation in excess of 50 
percent for anxiety neurosis, and entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) and by an order dated in August 2000, the 
Court vacated and remanded the case to the Board.


REMAND

In June 1996, the Board remanded this case for the purpose of 
clarifying the extent and nature of the veteran's service 
connected psychiatric disability.  In the remand, the Board 
noted that in a November 1995 supplemental statement of the 
case, the RO indicated that the evidence showed that the 
veteran was being treated for a nonservice-connected bipolar 
affective disorder and acute psychosis.  The evidence did not 
show any signs or symptoms of the veteran's service-connected 
anxiety neurosis.  In its June 1996 remand, the Board found 
that the evidence raised the question whether an anxiety 
reaction had undergone a progression or maturation to any 
other psychiatric diagnosis.  In this connection, the Board 
noted that regulations regarding stabilization of disability 
evaluations called for caution when determining whether a 
change in diagnosis represents a progression of an earlier 
diagnosis; or an error in the prior diagnosis; or a disease 
entity independent of the service-connected disability, and 
thereby not entitled to service connection itself.  38 C.F.R. 
§ 3.344 (1999).  One purpose of remanding the case was to 
resolve this question, on which depends the resolution of the 
three claims on appeal.

To this end, the Board directed that the veteran be scheduled 
for a period of psychiatric observation and evaluation at a 
VA medical facility.  The remand specifically directed that 
the examiner should determine whether diagnoses assigned in 
the past were still appropriate.  Those previous diagnoses 
were noted to include anxiety reaction, anxiety neurosis, 
generalized anxiety disorder, bipolar affective disorder, and 
alcohol dependence/addiction/alcoholism.

In response to the Board's remand, the veteran underwent VA 
examination in October 1996.  However, the RO determined that 
the report of that examination was inadequate and failed to 
completely follow all of the directives contained in the June 
1996 Board remand.  A review of that report confirms the RO's 
determination that the development ordered in the remand had 
not been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).

In April 1997, the veteran was admitted to a VA hospital for 
psychiatric evaluation and examination, which was planned for 
the following day.  However, against medical advice, the 
veteran decided to leave the hospital on the night of 
admission.  Prior to leaving the hospital, the veteran 
reported pertinent symptoms, and some mental status 
examination findings were made on admission.  Although the 
veteran stated that he would return for readmission the next 
morning, the record does not show that he returned for 
readmission for the period of psychiatric observation and 
evaluation as ordered in the June 1996 remand.  The record 
shows instead that the veteran underwent a physical 
examination on the following day.

Under the applicable criteria, when entitlement to a benefit, 
such as an increased evaluation, cannot be established or 
confirmed without a current VA examination or re-examination, 
and a claimant without good cause fails to report for such an 
examination or re-examination, the claim shall be denied.  
For purposes of this section of the regulations, the terms of 
examination and reexamination include periods of hospital 
observation when required by VA.  38 C.F.R. § 3.655 (1999); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In October 1997, the RO issued a supplemental statement of 
the case to the veteran.  In the supplemental statement of 
the case, the RO noted that the veteran left the VA hospital 
against medical advice and prior to his scheduled VA 
psychiatric examination.  The RO denied the claims on appeal 
based on the evidence of record.  The October 1997 
supplemental statement of the case did not include any 
reference to 38 C.F.R. § 3.655 (1999).  In Bernard v. Brown, 
4 Vet. App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  The evidence of record 
does not indicate that the veteran was notified of the 
importance of the examination or the effect of failure to 
comply with the examination period.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1997, should be obtained and associated 
with the claims file. 

2.  The RO should then schedule the 
veteran for a period of psychiatric 
observation and evaluation at a VA 
medical facility.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  The 
examiner should determine all appropriate 
psychiatric diagnoses, the current signs 
and symptoms of each such disorder, and 
the level of social and industrial 
impairment that each disorder imposes on 
the veteran.  Moreover, the examiner 
should determine whether diagnoses 
assigned in the past, including anxiety 
reaction/anxiety neurosis/generalized 
anxiety disorder, bipolar affective 
disorder, and alcohol 
dependence/addiction/alcoholism are still 
appropriate diagnoses and, if so, the 
signs, symptoms and level of impairment 
related to each such entity.  It is 
requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(hereinafter GAF).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (hereinafter DSM-IV).  The 
examiner is requested to include a 
definition of the numerical code assigned 
under DSM-IV.  If alcoholism is 
diagnosed, the examiner should comment on 
its relationship to any other psychiatric 
entities.  The examiner should offer an 
opinion whether it is at least as likely 
as not that alcoholism was caused by or 
aggravated by any disorder related to the 
appellant's active duty service.  The 
examiner's findings should be reported in 
detail and a rationale for all 
conclusions and opinions should be 
provided. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, if any 
issue on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case.  If the veteran 
fails to report or cooperate with the 
scheduled examination, the supplemental 
statement of the case should include the 
provisions of 38 C.F.R. § 3.655, and a 
discussion as to the applicability to 
this case.  The veteran and his 
representative should be provided an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

